Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 6/26/2020.

	The status of the claims is as follows:
		Claims 1-4 are herein addressed in detail below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	The applicant’s information disclosure statements dated 6/26/2020, 1/7/2021, and 7/15/2021 have been considered and copies have been placed in the file.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corden (2011/0067311 A1).
Corden (2011/0067311 A1) discloses an object moving device comprising a guide rail (10) including a base portion (10) which extends in a predetermined direction and an erected portion which is erected on the base portion along an extending direction of the base portion (see figure below), a carrier plate (16) including a main body portion which holds a holding object (i.e., a sliding window) and a slit (52) which houses the erected portion, the carrier plate (16) is attached to the guide rail so as to move on the guide rail along the extending direction, the erected portion includes a first surface and a second surface which extend in the extending direction, the slit (52) is formed by ta first edge portion which is disposed on a side of the first surface of the erected portion and a second edge portion which is disposed on a side of the second surface of the erected portion, a cutout portion which includes an opening facing the erected portion  provided along the first and second edge portion, the cutout portion includes a space portion which allows grease to be stored therein and the grease stored 1], wherein the cutout portion is proved on one side of an erection direction (?) of the erected portion when the carrier plate (16) is attached to the guide rail and the main body portion is provided with a hole portion (paragraph [0017]) on another side of the erection direction (?) with the hole portion and the cutout portion are provided at a position which enables the grease to reach the cutout portion when the grease is intentioned into the hole portion in a state where the carrier plate is attached to the guide rail (10) (see paragraph [0017]) [Claim 2], 

    PNG
    media_image1.png
    448
    658
    media_image1.png
    Greyscale


wherein the carrier plate (16) includes a first sliding surface facing the first surface in the first edge portion and a second sliding surface facing the second surface 3 and 4].

    PNG
    media_image2.png
    731
    630
    media_image2.png
    Greyscale






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-Th from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 


/JERRY E REDMAN/Primary Examiner, Art Unit 3634